FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 20-0783

 CTMI, LLC                                        §
 v.                                               §
                                                                                 Tarrant County,
 RPC, INC. D/B/A DELAWARE-RPC,                    §
 INC., CUDD PRESSURE                              §
                                                                 RECEIVED       2nd District.
 CONTROL, INC., CUDD PUMPING                      §
 SERVICES, INC., AND THRU                         §          COURT OF APPEALS
 TUBING SERVICES, INC.                                    SECOND DISTRICT OF TEXAS

                                                                MAY 09 2022
                                                             DEBRA SPISAK, CLERK
                                                                                November 19, 2021

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                      

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, CTMI, LLC, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 6th day of January, 2022.




                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk